United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cr-00259-CRB Document174 Filed 01/30/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. 17-cr-00259-CRB-1
Plaintiff,
ORDER REGARDING TRANSCRIPT
Vv. REQUEST
RYAN MICHAEL SPENCER,
Defendant.

 

 

 

 

Defendant Ryan Michael Spencer has filed a pro se Motion Requesting Transcripts,
seeking five transcripts of hearings from United States v. Peterson, Case No. 17-cr-259-
CRB for the purposes of filing a motion under 28 U.S.C. § 2255. See Mot. (dkt. 173). Mr.
Spencer must either submit a Transcript Order, available on the Court’s website, or an
application to the Court demonstrating that he is indigent and would like to receive copies
of the specified transcripts without having to pay the court reporter’s fees.

IT ISSO ORDERED.

Dated: January 30, 2020 at ) Y

 

CHARLES R. BREYER
United States District Judge

 
